Citation Nr: 1111865	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  00-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for acne.

2.  Entitlement to service connection for acne.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to February 1977 and March 1980 to June 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 1999 and December 1999 rating decisions of the RO.

In October 2003, the Board remanded the case to the RO for further development of the record.

In connection with that action, the Veteran was asked to indicate whether he wanted hearing at the RO.  The Veteran did not respond to this request.  Since he has already testified at one hearing at the RO in connection with this appeal, the Board finds that another hearing is not requested at this time.  

In a June 2009 decision, the Board denied the Veteran's petition to reopen the previously denied claim of service connection for acne.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2009 Order granted a Joint Motion, vacating the June 2009 decision and remanding the matter for further action.

The now reopened claim of service connection for acne is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim of service connection for acne was denied in a December 1986 rating decision by the RO.  The Veteran did not appeal from this decision in a timely manner.  

2.  The evidence added to the record since the December 1986 rating decision is of sufficient significance that it must be considered in order to fairly decide the merits of the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for acne.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of service connection for acne and remands it for additional development of the record.  As such, no discussion of VA's duties to notify and assist is necessary.  

The RO initially denied the Veteran's claim of service connection for acne in a December 1986 rating decision on the basis that the skin condition was not incurred in or related to service.  He was notified of this decision, but did not appeal from that determination.  38 U.S.C.A. § 7105.

Following notification of an initial review and adverse determination by the RO, an NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen the claim of service connection for acne in May 1998.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) provided that "new and material evidence" was evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

The regulations implementing VCAA include a revision of 38 C.F.R. § 3.156.  However, that revision applies only to claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).

Given that the claim culminating in the instant appeal was received prior to August 2001, the Board will apply the version of 38 C.F.R. § 3.156(a) that was in effect prior to August 29, 2001.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.

As indicated, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the present case, the evidence associated since the prior rating decision does include new facts or information applicable to the issue of service connection for acne.  The record now also includes assertions advanced by or on behalf of the Veteran that the claimed acne had been aggravated by his psychiatric condition.  

In light of Davidson, the Board notes that the Veteran may be competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki , 581 F.3d 1313, 1316 (Fed. Cir. 2009).

That evidence is new, and does bear directly on the question of whether the claimed skin condition was aggravated by his psychiatric condition.  In the Board's opinion, this evidence provides a more complete picture of the Veteran's disability and its origin and is of sufficient significance that it must be considered in order to fairly decide the merits of the Veteran's claim for service connection.  As such, it is considered new and material and the claim is reopened.  

The Board's finding is also consistent with the Court's (the United States Court of Appeals for Veterans Claims) recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

However, the adjudication of the Veteran's claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

Here, as will be discussed, the Board is requesting additional development with respect to the underlying reopened claim of service connection for acne.  



ORDER

As new and material evidence having been received to reopen the claim of service connection for acne, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

The Veteran now should be afforded a VA examination to determine the nature and likely etiology of the claimed acne in light of his recent lay statements.  38 C.F.R. § 3.159(c)(4); Davidson v. Shinseki , 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the reopened claim is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain copies of any outstanding records of evaluation and/or treatment of the Veteran by VA and/or any private health care provider referable to the claimed acne.  All records and/or responses received should be associated with the claims folder.

If any VA or private records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed skin condition.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's claimed acne was caused or aggravated by his psychiatric condition.  

In offering this opinion, the VA examiner should comment on the service treatment records, post-service treatment records and examination reports, and the Veteran's lay assertions.   

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

3.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim of service connection for acne in light of all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a fully responsive Supplemental Statement of the Case, and should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


